 In the Matterof THE WESTERNUNIONTELEGRAPH COMPANYand'AMERICANFEDERATIONOF LABORCase No. 1 7-R-71SECOND -SUPPLEMENTAL DECISIONANDAMENDED CERTIFICATION OF REPRESENTATIVESMarch 28, 1945On March 13, 1945, the Board issued a Supplemental Decision andCertification of Representatives in this proceeding, certifying,interalia,the American Federation of Labor as the exclusive representativeof the employees of The Western Union Telegraph Company in each ofsix units heretofore found appropriate by the Board.On March 24,1945, the Board heard oral argument from all parties on the motionheretofore filed,by the American Federation of Labor, requestingthat the Board consolidate into one unit all units in which the A. F.of L. was selected as the exclusive representative.We are of the opinion, and find, that the purposes of the Act willbest be effectuated by granting the motion of the A. F. of L. andconsolidating the six units into one and amending our certificationaccordingly.We find, therefore, that all employees of the Companyin the Home Office, the Eastern Division, the Gulf Division, the LakeDivision, the Southern Division, and the Pacific Division, heretoforefound to be separate appropriate units, constitute a single unit appro-priate for the purposes of, collective bargaining within the meaningof Section 9 (b) of the Act.AMENDED CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that American Federationof Labor hasbeen designated and selected by a majority of all employees of theCompany in one consolidated unit, consisting of employees in the61 N. L. R. B., No. 11.110 THE WESTERN UNION TELEGRAPH COMPANY111units of the Home Office, Eastern Division, Gulf Division, Lake Divi-sion, Southern Division, and Pacific Division, for which the AmericanFederation of Labor was separately certified on March 13, 1945, astheir representative for the purposes of 'collective bargaining, andthat, pursuant to Section 9 (a) of the Act, the said organization isthe exclusive representative of all the employees in said consolidatedunit for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.